UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6071


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARIO FITZGERALD PETTIFORD,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:08-cr-00005-WO-1; 1:10-cv-00147-WO-PTS)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mario Fitzgerald Pettiford, Appellant Pro Se. Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mario     Fitzgerald     Pettiford        seeks       to     appeal      the

district     court’s    order    accepting      the    recommendation          of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2010) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)         (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this      standard        by     demonstrating          that

reasonable     jurists      would     find    that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief     on   procedural       grounds,        the       prisoner      must

demonstrate     both    that    the   dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

We   have   independently       reviewed     the    record       and    conclude     that

Pettiford has not made the requisite showing.                          Accordingly, we

deny Pettiford’s motion for a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the


                                         2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                      3